COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Matter of B.M.

Appellate case number:       01-18-00898-CV

Trial court case number:     18-CJV-021629

Trial court:                 County Court at Law No. 2 of Fort Bend County

       Appellant, B.M., has filed a notice of appeal of the trial court’s “Waiver of
Jurisdiction and Order of Transfer to a Criminal District Court Pursuant to Texas Family
Code Section 54.02(a).” See TEX. FAM. CODE ANN. §§ 54.02, 56.01(c)(1)(A). We abated
the appeal, remanded the case, and directed the juvenile court to determine Brian M.
Middleton’s motion for disqualification and, if necessary, appoint a District Attorney Pro
Tem. See TEX. CODE CRIM. PROC. ANN. art. 2.07. The trial court clerk has filed a
supplemental clerk’s record that contains the juvenile court’s order granting the motion
for disqualification and “appoint[ing] Stephen Doggett as said District Attorney Pro Tem
to represent the State of Texas” in this proceeding. Accordingly, we reinstate the appeal
on the Court’s active docket.
      We direct the Clerk of this Court to note Stephen Doggett’s appearance as District
Attorney Pro Tem in this proceeding on the docket of this Court.
       Appellee’s brief is due to be filed in this Court no later than 20 days from the
date of this order. No extensions will be granted.1 See TEX. R. APP. P. 38.6(b), (d).
      Brian M. Middleton’s “Motion for Disqualification and Appointment of Attorney
Pro Tem,” filed in this Court on January 22, 2019, is dismissed as moot.




1
       This Court is required to bring the appeal to final disposition within 180 days of October
       3, 2018, the date the notice of appeal was filed, so far as reasonably possible. See Order
       Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
       Notice of the Right to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015).
                                               1
      It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually       Acting for the Court

Date: __February 19, 2019_




                                           2